Alexander Douglas was indicted for uttering and publishing a forgery, the same being for the transfer of certain stock certificates in the name of Fred H. Clarke. Douglas’ office was in Jefferson county, as was the residence and place of business of Clarke. The stock certificates were mailed to Douglas’ correspondent, Halsey & Co., in Pittsburg, Allegheny County, Pennsylvania, where they were placed to Douglas’ credit.
Action was brought in the Jefferson Common Pleas and at the close of the States case, the trial court on motion of counsel for Douglas, held it was without jurisdiction and that venue would properly lie in Allegheny county. The jury was thereupon directed to return a verdict of “not guilty” of the offense charged.
It is contended by the State in the motion that the court had jurisdiction and that venue would not lie in Allegheny County; and that-the court should not have instructed the jury to return a verdict of not guilty.